Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation "the memory device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al (US 2013/0043219).

Peters discloses regarding claims 1, 2 and 6, a power supply 170 for preheating an electrode (See Paragraph [0038]), a controller 195 configured to monitor power values (See Paragraph [0120]) corresponding to a power output, calculate a power value based on a rate of change of the plurality of power values (See Paragraphs [0119] and [0120]) with the voltage and current being regulated/adjusted to maintain a power output between upper and lower threshold values. (See Paragraphs [0119]-[0123]) Regarding claim 3, the power output is compared to an upper and lower threshold and adjusted if exceeded. (See Paragraph [0133]) Regarding claim 4, when the lower threshold is reached the output is increased or decreased when an upper threshold is reached. (See Paragraph [0135]) Regarding claim 9, the power values are voltage and current. Peters discloses regarding claims 17, a power supply 170 for preheating an electrode (See Paragraph [0038]), a controller 195 configured to monitor power values (See Paragraph [0120]) corresponding to a power output, calculate a power value based on a rate of change of the plurality of power values (See Paragraphs [0119] and [0120]) with the voltage and current being regulated/adjusted to maintain a power output between upper and lower threshold values. (See Paragraphs [0119]-[0123])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7-8, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2013/0043219) in view of Arndt et al (US 2002/0117489).

The teachings of Peters have been discussed above. Peters fails to disclose adjusting the wire feed speed based on the power value, accessing a memory. Arndt discloses a wire preheating device for a welding device having a memory 50 for storing welding parameters for adjusting the power and wire feed rate. (See Paragraphs [0029] and [0055]) It would have been obvious to adapt Peters in view of Arndt to provide the memory for storing welding parameters in a database and adjusting a welding parameter based on the stored information as well as controlling the wire feed rate based on the detected current for maintain a proper weld. 

Allowable Subject Matter
Claims 11-16 are allowed.
Claims 10, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/29/2022